DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (WO 2016/059986).  US 2017/0232684 is being used as an English equivalent to WO 2016/059986 since it is a national stage entry of the international application.  
Regarding claims 1-5:  Yoshimura et al. teach a filler combination of a fibrous filler having a fiber length of 0.02 to 1,000 microns and a fiber diameter of 0.0001 to 20 microns and a flat filler having a particle size of 0.01 to 20 microns and a thickness of 0.01 to 10 microns [0019].  Yoshimura et al. teach that the fibrous filler is a cellulose nanofiber [0028-0029], and that the flat filler is glass flakes [0027].  When the fiber the glass flakes are mixed together, at least a portion of the flakes will be coated with the cellulose nanofiber.  The composition of Yoshimura et al. are capable of functioning in the claimed capacity.
The fiber and flake dimensions taught by Yoshimura et al. overlap the claimed ranges.  
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10:  Yoshimura et al. teach a polymer [0043; Examples].
Regarding claim 11:  Yoshimura et al. teach 0.01 to 30 parts by mass [0025].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Relevant Prior Art
Marukawa et al. (JP 2015-137336) teach that merely mixing particulate matter with a fiber produces easily produces fiber coated particles [0010].

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763